Case 1:16-cr-20549-RNS Document 1539 Entered on FLSD Docket 01/13/2021 Page 1 of 2



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                          Case No. 16-CR-20549-SCOLA/OTAZO-REYES

   UNITED STATES OF AMERICA

   v.

   PHILIP ESFORMES,

                     Defendant.
   _________________________________/

                                        PROTECTIVE ORDER

          Before the Court is the filter team for the United States’ amended motion for a protective

   order relating access to filter side materials, in which Philip Esformes, without waiving any

   privilege covering the filter side materials addressed below, and the government have agreed that

   good cause exists for a protective order. The Court finds that good cause has been established to

   warrant the protective order.

          IT IS ORDERED that the motion (ECF No. 1538) is GRANTED.

          IT IS FURTHER ORDERED that, by agreement of the parties, Paul T. Crane of the

   Appellate Section of the Criminal Division, as well as one supervisor and one paralegal from the

   Appellate Section of the Criminal Division, may be permitted access to the filter side materials for

   the limited purpose of litigating defendant’s direct appeal of the judgment of conviction and

   sentence pending in the Eleventh Circuit, and that Mr. Crane and the designated supervisor and

   designated paralegal may communicate with members of the filter team concerning legal and

   factual issues associated with the filter side materials for that same limited purpose.

          IT IS FURTHER ORDERED that Mr. Crane and the designated supervisor and designated

   paralegal will maintain securely and will not disclose those materials to anyone else in the

   Department of Justice, except for members of the government filter team identified above, absent



                                                     1
Case 1:16-cr-20549-RNS Document 1539 Entered on FLSD Docket 01/13/2021 Page 2 of 2




   further order of this Court or the Court of Appeals.

          IT IS FURTHER ORDERED that Mr. Crane and the designated supervisor and designated

   paralegal will not be involved in any way with further proceedings against or investigations of Mr.

   Esformes related in any way to this prosecution, including but not limited to retrial or other further

   proceedings on remand, any new trial after dismissal, and decisions regarding whether to take

   further action against Mr. Esformes. Subject to the restrictions contained in this Order, Mr. Crane

   and the designated supervisor and designated paralegal may be involved in further appeals arising

   out of this prosecution.

          IT IS FURTHER ORDERED that, by agreement of the parties, providing Mr. Crane and

   the designated supervisor and designated paralegal access to the filter side materials as

   contemplated by this protective order will not provide cause to disqualify a member of the

   government’s prosecution team.

          IT IS FURTHER ORDERED that nothing contained in this Order shall preclude any party

   from applying to this Court or the Court of Appeals for further relief or for modification of any

   provision hereof.

          DONE AND ORDERED in Chambers in Miami, Florida, on January 13, 2021.


                                                      _____________________________________
                                                      ROBERT N. SCOLA, JR.
                                                      UNITED STATES DISTRICT JUDGE




                                                     2
